Case 1:19-cv-02659-KAM-RER Document 34 Filed 09/15/20 Page 1 of 2 PageID #: 144




            LAW OFFICE OF PHILIP AKAKWAM, P.C.
                                     303 Livingston Street, 2nd Floor
                                       Brooklyn, New York 11217
                                          --------------------------
 Telephone: (718) 858-2488             E-mail: pakakwam@gmail.com          Facsimile: (718) 858-2489

                                                                 September 15, 2020

 BY ECF
 Honorable Ramon E. Reyes, Jr.
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

                Re:     Ismael Joel Suren, et al. v. City of New York, et al
                        19 Civ. 2659 (KAM)(RER)

 Dear Judge Reyes:

         This firm represents the plaintiffs with respect to the above-referenced matter. I write to
 respectfully request that the Court schedule a pre-motion conference wherein plaintiffs’ attorney
 intends to request leave to withdraw as counsel for the plaintiffs.

         Pursuant to Local Rule 1.4, “[a]n attorney who has appeared as attorney of record for a
 party may be relieved or displaced only by order of the court and may not withdraw from a case
 without leave of the court granted by order. Such an order may be granted only upon a showing
 by affidavit or otherwise of satisfactory reasons for withdrawal or displacement and the posture
 of the case, including its position, if any, on the calendar.” A client’s termination of the attorney-
 client relationship is a satisfactory reason for withdrawal.

         A client has the unqualified right to terminate the attorney-client relationship at any time,
 with or without cause, regardless of whether a contract exists formalizing the relationship. In re
 Thelen LLP, 24 N.Y.3d 16, 28, 20 N.E.3d 264, 270 (2014); Matter of Cooperman, 83 N.Y.2d
 465, 472, 633 N.E.2d 1069, 1072 (1994). And pursuant to New York’s Rules of professional
 Conduct (“Rules”), an attorney must withdraw from representing a client when the attorney is
 discharged by the client. See N.Y. Comp. Codes R. & Regs. Tit. 22, § 1200, Rule 1.16(b).

        I have been discharged by the plaintiffs who advised that they will have their new
 attorneys contact me. Having waited for two weeks without being contacted by their new
 attorney, it became necessary to seek the leave of court to withdraw as attorney.

        Based on the forgoing, I respectfully request that the Court schedule a pre-motion
 conference. The undersigned has conferred with defendants’ counsel about this letter and my
 proposed motion.
Case 1:19-cv-02659-KAM-RER Document 34 Filed 09/15/20 Page 2 of 2 PageID #: 145




       Thank you for your consideration herein.

                                                  Respectfully submitted

                                                         /s/
                                                  Philip Akakwam

 cc:   Inna Shapovalova, Esq.
       Assistant Corporation Counsel (via ECF)
